Citation Nr: 0027320	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed amyotrophic 
lateral sclerosis.  



REPRESENTATION

Appellant represented by:	Frank A. Natale II, Attorney



ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the RO.  



REMAND

In response to a June 2000 letter from the RO, the veteran 
indicated that he wanted to offer testimony at a 
videoconference hearing before a Member of the Board.  See 
38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.704, 20.1304(a) (1999).  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED for the following 
action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
videoconference hearing before a Member 
of the Board.  All indicated development 
should be undertaken in this regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

